a sw 8h - od pate-oct department of the treasury internal_revenue_service washington d c contact person id number of e04 telephone number u w a o m n u q ladies and gentlemen this is in reply to a letter dated june from your legal_representative in which she requested rulings concerning the income_tax consequences of certain transactions arising from a recent corporate_reorganization b was created to specifically act as the parent in the e and f system to provide administrative services to cc the services that were formerly provided to c and d by employees of both will be provided by b administrative services will be transferred to b is provide services to c e and f and to ensure that they operate in a manner consistent with the best interests of the system as b will also interact with outside agencies interested in programs undertaken by c any employees providing shared a whole thus b's role d d e and f d the reorganization is intended to transfer administrative so that b may focus on administration of the system staff to b and the operational entities may dedicate themselves exclusively to the services being provided monitor and guide the activities of to ensure that all components of the resulting system work together ina complementary manner to reduce functional overlaps and maximize the utilization of available_resources in its role as parent b will e and f d c ss oe b was created at the request of many of c's and d's funders c and d were coordinated in all ways because the organizations had similar administation shared facilities and similar though different goals thought it would be best to have an entity ensuring that the operation of were not competing with each other for resources directors of concert and believed that it would be d e and f c creation of d e and f then became in effect subsidiaries of e and f agreed because they had often acted in on in the best interests of d e and f entailed the c b which is the sole member of and that they the boards of the reorganization of the funders e and pf d c d c b the reorganization also entailed the amendment of the amendments are intended to provide b with sufficient e and f's governing documents to provide that b will be the sole member of each entity and to reserve certain powers to b member control and authority to ensure that the system operates as one exempt unit system with c a result of the reorganization the system is subject_to common_control and b has authority to ensure integration of activities of and f b has the authority to act as the parent in the e and f as subsidiaries thus as as cc d d cc d e we have determined that b is tax-exempt under sec_501 a and other than a private_foundation under section of the code in separate correspondence c is an exempt educational_organization described in section and classified as other than a private_foundation under the purpose c sec_509 a of programming to minority inner city youth and emerging and established professional artists to further their careers visibility and professional standing to provide high quality arts education to assist and b a ii of the code is two-fold c d is an exempt post-secondary educational_organization and classified as other than a desribed in sec_501 private_foundation under sec_509 of the code is basic readjustment and occupational skill training to the unemployed disadvantaged and dislocated worker population in southeastern g and b a ii to provide remedial the primary objective of d e is an exempt_organization described in sec_501 c and classified as other than a private_foundation under sec_509 of to undertake fundraising on behalf of contributions to build an endowment for both c and d e solicits potential funders for the code c and d e's purpose is a f is an exempt_organization described in sec_501 c and classified as other than a private_foundation under sec_509 of the code a facility so that there would be economic development and employment opportunities in the area around c and d to create an incubator in f's purpose is b has represented that c d eb and f will continue to operate in accordance with their previously stated exempt purposes that b will operate as represented herein and in its form_1023 application that the reorganization was undertaken to facilitate the long-term viability of permitting one board_of directors to make decisions as best course for the system as directors for c they believe to be respectively e and f will continue to operate in a manner the separate boards of in the best interests of a whole and f by e and f to the d d c e c d b has further represented that it will be reimbursed by c e and f for the costs of administrative services provided to d hand f b does not anticipate receiving excess funding d cc sec_501 of the code provides for the exemption from federal_income_tax of exclusively for educational and charitable purposes an organization organized and operated sec_1 c -1 d of the income_tax regulations provides that the term charitable is used in sec_501 c of the code in its generally accepted legal sense and is therefore not to be construed as limited by the separate enumeration in sec_501 which may fall within the broad outlines of charity as developed by judicial decisions of the other tax-exempt purposes sec_511 of the code imposes a tax on the unrelated_business_taxable_income of organizations described in seetion c sec_512 of the code defines unrelated_business_taxable_income generally as gross_income received by an exempt_organization from an unrelated_trade_or_business regularly carried on by it less allowable deductions sec_513 a of the code defines an unrelated_trade_or_business in the case of any organization subject_to the tax imposed by sec_511 as any trade_or_business the conduct of which is not substantially related aside from the need of such organization’for income or funds or the use makes of it the profits derived to the exercise or performance by such organization of its exempt_purpose sec_509 of the code provides that a sec_501 ce is described a private_foundation unless it organization shall be in sec_509 through a sec_509 a of the code describes an organization that is organized and operated exclusively to support or benefit one or more specified sec_509 which have a degree of control or supervision over the supporting_organization organizations or sec_1_509_a_-4 c of the regulations provides that an organization is organized exclusively for one or more of the purposes specified in sec_509 a only if its articles of organization i ii iii iv limit the purposes of such organization to one or more of the purposes set forth in sec_509 a a do not expressly empower the organization to engage in activities which are not in furtherance of the purposes referred to of this subparagraph in subdivision i state the specified publicly supported organizations on whose behalf such organization is to be operated within the meaning of paragraph d of this section and do not expressly empower the organization to operate to support or benefit any organization other than the specified publicly supported organizations referred to this subparagraph in subdivision tiii of sec_1_509_a_-4 of the regulations provides in part that a supporting_organization will be regarded as ‘operated exclusively' to support one or more specified publicly supported organizations herein after referred to test' benefit the specified or publicly supported organizations it engages solely in activities which support or as the ‘operational only if sec_509 a b of the code sets forth three different types of relationships one of which must be met section s01 c organization to qualify under the provisions of sec_509 a supporting_organization may be in order for a s- operated supervised or controlled by supervised or controlled in connection with or operated in connection with one or more publicly supported organizations sec_1_509_a_-4 of the regulations provides that an it satisfies a responsiveness test organization is operated in connection with a publicly_supported_organization if and an integral part test the responsiveness test is satisfied if one or more of the trustees of the publicly_supported_organization are also trustees of offices in the integral part test is satisfied if the activities engaged in by the organization for or on behalf of the supported_organization are activities to perform the functions of or to carry out the purposes of the supported_organization and such activities would normally be performed by the supported_organization but for the supporting_organization the supporting_organization or hold important sec_509 c of the code excludes from the definition of private_foundations an organization which is not controlled directly or indirectly by one or more disqualified persons as defined in sec_4946 other than foundation managers and other than one or more organizations described in paragraph or the facts and circumstances of this case indicate that the recent reorganization will not adversely affect the tax-exempt or nonprivate foundation status of e and f will continue to provide services in furtherance of their exempt purposes there will be in the relationships among the entities no changes in funding sources or in that b e or f d d c b c - the facts and circumstances further indicate that the transfer of assets and the provision of services among b d e and f serve to facilitate their exempt_activities and promote the achievement of the exempt purposes of each related_organization therefore these transactions do not adversely affect the exempt status of c b c e or f d moreover since b controls c d by c e and f to b for services rendered do not generate unrelated business trade_or_business income and e may transfer assets to b and each other without generating unrelated_trade_or_business income since the transfer would be merely a matter of accounting d c and f d e and f the payments made -6- to the extent that income is realized as d sharing of assets and services among b not give rise to unrelated_business_income so long as these business activities are substantially related to the exercise and performance of the exempt purposes of b a result of the e and f it will c cc e and f d accordingly based on the facts and circumstances as stated above we rule that the reorganization will not adversely affect the tax- exempt or nonprivate foundation status of b f c d e or any sharing or transfers of funds assets services and or personnel by or among b and c e and f will not jeopardize the tax-exempt or nonprivate foundation status of b or c business income taxable under sec_511 e or f or generate unrelated d d this ruling is based on the understanding that there will be no material changes in facts upon which it is based this ruling is directed only to the organization that sec_6110 requested it provides that it may not be used or cited by others as precedent we are informing your key district_director of this action of the internal_revenue_code please keep a copy of this ruling in your permanent records sincerely yours alert v seacok_ gerald v sack chief exempt_organizations - technical branch
